Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dan Weldon d/b/a Well-Done Medical Supply,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-908
Decision No. CR3552

Date: January 6, 2015

DECISION

Palmetto GBA National Supplier Clearinghouse (NSC), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), revoked the
Medicare enrollment and billing privileges of Petitioner, Dan Weldon d/b/a Well-Done
Medical Supply, a supplier of durable medical equipment, prosthetics, orthotics, and
supplies (DMEPOS). Petitioner appealed, and CMS now argues the revocation was
proper and moves for summary judgment. Because Petitioner was not open for inspection
during his posted hours, I must sustain CMS’s determination to revoke his Medicare
enrollment and billing privileges.

I. Background and Procedural History

Petitioner participated in the Medicare program as a supplier of DMEPOS. See 42 C.F.R.
§ 424.57. Ina letter dated February 21, 2014, NSC notified Petitioner that NSC was
retroactively revoking Petitioner’s Medicare supplier number, pursuant to 42 C.F.R.

§§ 405.800, 424.57(e), 424.535(a)(1), 424.535(a)(5)(ii), and 424.535(g). The letter
explained that one of the contractor’s representatives attempted to visit Petitioner on
January 21 and 23, 2014. The business was closed on both occasions, so the
representative could not complete an inspection. CMS Exhibit (Ex.) 3. NSC also
imposed a two-year bar on Petitioner’s re-enrollment in the Medicare program. CMS Ex.
3, at 3.

Petitioner sought reconsideration. On March 25, 2014, NSC issued a reconsidered
determination affirming the revocation. CMS Ex. 1. The hearing officer stated that NSC
was authorized to perform revalidation site inspections in order to verify the information
that NSC had on file for suppliers and to confirm compliance with all supplier standards.
CMS Ex. 1, at 2. The hearing officer concluded that Petitioner was not open during his
posted hours of operation on two separate occasions when a NSC inspector attempted to
complete an unannounced on-site visit, and the NSC inspector was unable to verify
compliance with the supplier standards. CMS Ex. 1, at 2-3. The hearing officer thus
affirmed the revocation of Petitioner’s supplier number, citing 42 C.F.R.

§ 424.57, and stated that Petitioner “has not shown compliance with supplier standard 7”
and because Petitioner “has not provided evidence to show they have complied with the
standard for which they were non-compliant, they cannot be granted access to the
Medicare Trust Fund by way of a Medicare supplier number.” CMS Ex. 1, at 4. The
hearing officer did not address the effective date of Petitioner’s revocation.

Petitioner filed a request for a hearing with the Departmental Appeals Board, Civil
Remedies Division, on April 4, 2014. The case was assigned to me, and I issued an
Acknowledgment and Pre-hearing Order (Pre-hearing Order). In accordance with that
order, CMS timely filed its pre-hearing exchange, consisting of a motion for summary
judgment and brief (CMS Br.) along with seven proposed exhibits, CMS Exs. 1-7.
Petitioner then filed his pre-hearing exchange, which included an affidavit in opposition
to CMS’s motion for summary judgment (P. Br.). Petitioner did not object to CMS’s
proposed exhibits, and I admit them into the record.

The Pre-hearing Order also advised the parties that they must submit written direct
testimony for each proposed witness and that an in-person hearing would only be
necessary if the opposing party requested an opportunity to cross-examine a witness.
Pre-hearing Order ff 8, 9, and 10; Vandalia Park, DAB No. 1940 (2004); Pacific
Regency Arvin, DAB No. 1823, at 8 (2002) (concluding that the use of written direct
testimony for witnesses is permissible as long as the opposing party has the opportunity
to cross-examine those witnesses). CMS listed one witness, the NSC site inspector, and
submitted an affidavit of written direct testimony for him. CMS Ex. 6. Petitioner did not
request to cross-examine him. Petitioner submitted his affidavit of written direct
testimony, and CMS did not request to cross-examine him. My Pre-hearing Order
required the parties to brief all arguments in advance, regardless of whether a party chose
to also file a motion for summary judgment. I find, therefore, that an in-person hearing
for cross-examination purposes is unnecessary, and this matter may be decided on the
written record, without resolving whether the standards for summary judgment are
satisfied.

II. Analysis
A. Issue

The issue in this case is whether the evidence establishes CMS had a legitimate basis to
revoke Petitioner’s Medicare enrollment and billing privileges.

B. Finding of Fact and Conclusion of Law

I. CMS had a legitimate basis to revoke Petitioner’s Medicare supplier
number because a NSC inspector was not able to access Petitioner’s
location, on January 21 and 23, 2014, during Petitioner’s posted hours of
operation.

To receive Medicare payments for items furnished to a Medicare-eligible beneficiary, the
Secretary of Health and Human Services must issue a supplier billing number to a
DMEPOS supplier. Social Security Act (Act) § 1834(j)(1)(A); 42 U.S.C.

§ 1395m(j)(1)(A). Among other requirements, a DMEPOS supplier must be in a location
accessible to the public, and CMS and must be accessible and staffed during posted hours
of operation. 42 C.F.R. § 424.57(c)(7)()(B),(C).

CMS will revoke a currently-enrolled Medicare supplier’s billing privileges if CMS or its
agent determines that the supplier is not in compliance with any supplier enrollment
standard. See 18661CPayday.com, DAB No. 2289, at 13 (2009) (“[F]ailure to comply
with even one supplier standard is a sufficient basis for revoking a supplier’s billing
privileges.””). Where, as here, a contractor’s representative finds the facility closed during
its posted hours, the supplier does not meet the regulatory requirements, and CMS may
appropriately revoke its billing privileges. [ta Udeobong, d/b/a Midland Care Med.
Supply and Equip., DAB No. 2324 (2010). Suppliers who have had their billing
privileges revoked “are barred from participating in the Medicare program from the
effective date of the revocation until the end of the re-enrollment bar,” which is “a
minimum of | year, but not greater than 3 years depending on the severity of the basis for
revocation.” 42 C.F.R. § 424.535(c).

CMS argues the site inspector reasonably concluded, based upon available evidence, that
Petitioner was not open to the public and accessible during posted hours of operation.
Thus, CMS argues that NSC properly revoked Petitioner’s Medicare billing privileges.
Petitioner argues the revocation was not authorized and contends the office was properly
staffed, even though no staff members were present at the facility at the time of the
January 21 and January 23 attempted on-site inspections.
According to the site inspector’s report, he visited the facility at 11:20 a.m. on Tuesday,
January 21, 2014 and returned at 10:15 a.m. on Thursday, January 23, 2014. CMS Ex. 4,
at 2. The facility’s hours of operation were posted: 9:00 a.m. to 4:00 p.m. Monday
through Friday. CMS Ex. 4, at 3; CMS Ex. 6 (Browning Decl.). On both occasions, the
business was closed; the door was locked, and no one answered the inspector’s knocks on
the door. CMS Ex. 4, at 7; CMS Ex. 6. The inspector took photographs on both days,
and the photographs indicate the dates and times cited in the report. CMS Ex. 4, at 8;
CMS Ex. 6.

Petitioner concedes that the facility was closed on the dates and times in question. Ina
letter included with Petitioner’s request for hearing, Petitioner contends that “[o]n the two
days that [the inspector] visited our office . . . the only office staff employee, was away
assisting at . . . senior centers for a two hour period. She had her office phone with her,
but failed to receive [the inspector’s] call on the morning of January 21, 2014.”
Petitioner states that he is aware of the requirement that the office be operational during
posted hours “but felt that since we had no walk-in business . . . a two hour visit to assist
at the center (for the promotion of our company) was considered appropriate hours of
operation. We have reviewed this compliance issue and corrective measures are already
in place.” Moreover, in Petitioner’s affidavit in opposition to CMS’s motion for
summary judgment, Petitioner states, “I readily admit that on the two occasions that the
inspector came to the physical site my staff was not present and were at the Senior
Citizen Home informing the beneficiaries of the services of [Petitioner’s] business and a
display of the shoes available to the beneficiaries.” P. Br. at 1. Petitioner further
represents that staff was present at the office “on most all occasions” but most of
Petitioner’s services “were provided to the beneficiaries on site at nursing homes,
residences, and Senior Citizen Centers... .” P. Br. at 1-2. Petitioner contends the
facility was thus operational during Petitioner’s posted hours of operation. P. Br. at 2.

A supplier must be in a location accessible to the public, Medicare beneficiaries, CMS,
NSC, and its agents, and the supplier must be accessible and staffed during posted hours
of operation. 42 C.F.R. § 424.57(c)(7)(i)(B),(C). Petitioner has not offered any evidence
or argument in Petitioner’s reconsideration request, hearing request, or briefing in this
proceeding suggesting that Petitioner was open, accessible, and staffed at the time of the
attempted on-site inspections on January 21 and January 23, 2014. Instead, Petitioner
admits the facility was closed and no staff members were present at the time of both
attempted on-site inspections.

I find that Petitioner was not in compliance with all of the regulatory standards for
suppliers. The facility’s posted hours of operation were 9:00 a.m. to 4:00 p.m. Monday
through Friday. Yet, as Petitioner admits, no person was present at Petitioner’s facility at
the time of the attempted site inspections during Petitioner’s posted hours. The
regulatory standard would have no meaning if suppliers were not always required to
adhere to their posted hours of operation. Moreover, even if Petitioner had left a note on

the facility’s door indicating staff were out promoting Petitioner’s products at a
retirement community and would return within a couple hours (which Petitioner did not),
posting a “‘will-return” sign whenever the office is closed is not sufficient to satisfy the
requirement that the facility actually be open and accessible during its posted hours of
operation. Udeobong, DAB No. 2324, at 6-7. A supplier may not close, even for a few
hours, during posted hours of operation and must be available to meet the needs of
beneficiaries. Complete Home Care, Inc., DAB No. 2525, at 5 (2013). Petitioner is
responsible for making the necessary arrangements to keep his business open and allow
beneficiaries to access the business during posted hours of operation while allowing for
patient consultations, promotional activities, and breaks for staff members. As explained
in a similar case:

A Medicare supplier differs from a strictly private business in that it is
an integral part of a publicly run program. The requirement that a
supplier be open at all times during normal business hours reflects
CMS’s determination that a supplier be available to beneficiaries to meet
their needs and to alleviate their medical conditions.

A to Z DME, LLC, DAB CR1995, at 6 (2009), aff'd, DAB No. 2303 (2010). Also, the
regulatory drafters contemplated allowing facilities to temporarily close during posted
hours to account for circumstances including short-term closures but instead chose to
emphasize that a supplier’s place of business must always remain publicly accessible.
Complete Home Care, Inc., DAB No. 2525, at 6. The drafters explained in the preamble
to the final rule that they believed a supplier “should be available during posted business
hours” and “should do its best to plan and staff for temporary absences.” 75 Fed. Reg.
52,629, 52,636 (2010).

Additionally, CMS is authorized to revoke a supplier’s Medicare billing privileges based
upon the failure to be open when an inspector visits the supplier’s address, regardless of
whether the facility may have been open and accessible at some earlier or later time. See,
e.g., Mission Home Health et al., DAB No. 2310 (2010). CMS and its contractors have
limited resources and cannot be compelled to attempt multiple on-site inspections to
determine if the facility complies with all Medicare requirements.

NSC originally relied on several bases for revocation, but NSC specifically relied upon
the revocation basis of section 424.57(c)(7) in its reconsidered determination. In his
request for hearing, Petitioner did not challenge CMS’s determination of the effective
date of Petitioner’s revocation, and neither party presented arguments regarding the
effective date of revocation. Moreover, the reconsidered determination did not address
the effective date of revocation. Therefore, I do not modify the effective date of
Petitioner’s revocation here.
Petitioner’s noncompliance with one supplier standard is a sufficient basis for revoking
Petitioner’s Medicare enrollment, and I need not address other possible grounds for
revocation. See 1866ICPayday.com, DAB No. 22839, at 13. I find Petitioner did not
comply with all the Medicare application certification standards set forth in 42 C.F.R. §
424.57(c) because Petitioner was not accessible to the public, Medicare beneficiaries, and
NSC, and was not staffed during posted hours of operation on two separate occasions. I
find, therefore, CMS was authorized to revoke Petitioner’s Medicare enrollment and
billing privileges.

/s/
Joseph Grow
Administrative Law Judge
